Citation Nr: 0014340	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  94-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to October 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 rating decision of the San 
Francisco, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision in June 1996, the Board 
denied the veteran's claim seeking entitlement to service 
connection for a bilateral knee disorder on the basis of 
failure to submit new and material evidence, and this 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (previously known as the United States 
Court of Veterans Appeals prior to March 1, 1999, hereafter 
"the Court").  

In March 1997, counsel for the veteran and the Secretary 
filed a "Joint Motion for Remand and for a Suspension of 
Proceedings" pending the ruling on the motion, and an Order 
of the Court dated in March 1997 granted the motion for 
remand and vacated the Board's decision of June 1996.  The 
case was then remanded for further development, 
readjudication and disposition in accordance with the Court's 
order. 

In January 1998, a Board decision determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for a bilateral knee disorder, and 
remanded the claim for further evidentiary development.  As 
will be shown more fully below, the Board finds that the 
action requested in its remand has not been sufficiently 
completed, and that further remand is therefore warranted.


REMAND

In its remand of January 1998, the Board specifically 
indicated that following the completion of a new orthopedic 
examination, the examiner was to provide a medical opinion as 
to whether the claimed bilateral knee disorder, if currently 
present, was attributable to a disease or injury incurred 
during the veteran's military service.  In doing so, the 
examiner was to also place particular emphasis on the service 
medical records regarding the veteran's in-service treatment 
for his knees and any post-service treatment for residuals 
thereof.  In this regard, while the July 1998 VA orthopedic 
examiner certainly examined both knees, and rendered a 
diagnosis as to both knees, the Board finds that the opinion 
provided does not 

sufficiently distinguish between the injuries and treatment 
referable to each knee to enable the Board to adequately 
assess the examiner's ultimate conclusion that it appeared 
more likely than not that the veteran's bilateral knee 
condition arose solely from post-service injuries.  More 
specifically, since the July 1998 examination report 
identifies only a post-service injury to the left knee (the 
examiner also identifies another post-service "contusion 
type" injury to one of the knees without specifying which 
knee), it is currently unclear as to how the examiner could 
conclude that it was more likely than not that the veteran's 
right knee condition arose from post-service injuries.  
Consequently, the Board finds that remand is again warranted 
for further medical development.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Additionally, the Board would note that there seems to have 
been some misreading of the record, which should also be 
considered by any examiner in reaching any supplemental 
opinion in this matter.  First, while the Board's review of 
the record does reflect a post-service industrial injury to 
the right leg in July 1981, the private medical records which 
refer to this incident note that the injury involved the 
upper part of the lower right leg below the knee.  In 
addition, the post-service injury to the left knee occurred 
in July 1987 and not July 1981, and while the service medical 
records do document minimal findings with respect to the 
knees in October 1976, there were findings of bilateral knee 
laxity in December 1976 and crepitus in March 1977.  
Therefore, it is requested that the supplemental opinions 
also include further elaboration as to the nature and 
significance of any knee disorder in service and post 
service.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his knees.  After 
obtaining any necessary authorization, 
the RO should obtain any medical records 
other than those now on file pertaining 
to the veteran's knees.

3.  After completion of the above to the 
extent feasible, the RO should arrange 
for the veteran's claims file (including 
the July 1998 VA orthopedic examination 
report and this remand) to be reviewed, 
preferably by the same physician who 
provided the medical opinions in July 
1998, in order to formulate responses to 
the following questions as to the 
veteran's knees:

(a) Does the veteran now have an 
identifiable left knee disorder and, if 
so, what is the correct diagnos(es) of 
the disorder or disorders?

(b) If one or more disorders of the left 
knee now exist, what is the degree of 
medical probability that any such 
disorder is causally related to the 
veteran's period of active service?

(c) Does the veteran now have an 
identifiable right knee disorder and, if 
so, what is the correct diagnos(es) of 
the disorder or disorders?

(d) If one or more disorders of the right 
knee now exist, what is the degree of 
medical probability that any such 
disorder is causally related to the 
veteran's period of active service?

If the examiner finds that a medical 
examination of the veteran is necessary 
in order to provide the above requested 
opinions, the RO should schedule such an 
examination.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, the 
examiner should so indicate.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested supplemental medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
bilateral knee disorder.  

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




